TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-000474-CV



                   Aimee D. Clifford f/k/a Aimee D. Rodriguez, Appellant

                                               v.


            Federal National Mortgage Association a/k/a Fannie Mae, Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 13-0245-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: November 15, 2013